PER CURIAM.
REVERSED. The trial court committed reversible error by entering a final judgment against appellant, who did not receive the order permitting defense counsel to withdraw, motion for default, default order, motion to set the case for trial, or order setting the case for trial. See, e.g., Williams v. Adams, 636 So.2d 191 (Fla. 3d DCA 1994). See also Bermuda Atl. Line Ltd. v. Fla. E. Coast Ry. Co., 622 So.2d 489 (Fla. 1st DCA 1993); Seinsheimer Cos. v. Cobia Point Condo. Ass’n, 616 So.2d 1136 (Fla. 3d DCA 1993); Bridges v. Bridges, 520 So.2d 318 (Fla. 2d DCA 1988).
ERVIN, DAVIS and VAN NORTWICK, JJ., concur.